Title: Enclosure II: [Statement Showing the Particular Periods when the Bonds Were Distributed], 3 January 1792
From: Treasury Department,Hamilton, Alexander
To: 



  No. II
  
    Statement Shewing the Particular Periods, when the Bonds Were Distributed, and the Monies Received upon the Different Loans.
  
  
    On the first Loan, dated the 1st. of February 1790.
  
  
    
    
    
    
    florins.  
    
  
  
    1790.
    February.
    Received by the Commissioners
    
    1.167.000.  
    
  
  
     “
    March
      ditto
    
    515.000.  
    
  
  
     “
    April
      ditto
    
    232.000.  
    
  
  
     “
    May
      ditto
    
    230.000.  
    
  
  
     “
    June
      ditto
    
    191.000.  
    
  
  
     “
    July
      ditto
    
    191.000.  
    
  
  
     “
    August
      ditto
    
    32.000.  
    
  
  
     “
    September
      ditto
    
    39.000.  
    
  
  
     “
    October
      ditto
    
    39.000.  
    
  
  
     “
    November
      ditto
    
    39.000.  
    
  
  
     “
    December
      ditto
    
    170.000.  
    
  
  
     “
    January
      ditto
    
    155.000.  
    
  
  
    
    
    
    
    
    3.000.000.  
  
  
    
  
  
  
    
  
  
    On the Second Loan, dated the 1st. of March 1791.
  
  
    1791.
    February.
    Received by the Commissioners
    
    669.000.  
    
  
  
     “
    March
      ditto
    
    1.058.000.  
    
  
  
     “
    April
      ditto
    
    317.000.  
    
  
  
     “
    May
      ditto
    
      456.000.  
    
  
  
    
    
    
    
    
    2.500.00.  
  
  
    On the Third Loan, dated the 1st. of September 1791.
  
  
    1791,
    August 31st.
    Received by the Commissioners
    
    1.905.000.  
    
  
  
     “
    September 30th.
      ditto
    
    1.816.000.  
    
  
  
     “
    October 31st.
      ditto
    
    1.379.000.  
    
  
  
     “
    November 30th.
      ditto
    
    870.000.  
    
  
  
     “
    December 31st.
      ditto
    
       30.000.  
    
  
  
    
    
    
    
    
    6.000.000.  
  
  
    
        
          On the fourth Loan, made at Antwerp, dated the 1st. of December 1791
          }
        
      
    paid, as received, to France
    
    
    2.050.000   
  
  
    The details of this Loan are deficient
  
  
    
  
  
  
    
  
  
    On the fifth Loan, dated the 1st. of January 1791.
  
  
    1791.
    December 31st.
    Received by the Commissioners
    
    509.000.  
    
  
  
    1792.
    January 31st.
      ditto
    
    701.000.  
    
  
  
     “
    February
      ditto
    
    524.000.  
    
  
  
     “
    March
      ditto
    
    439.000.  
    
  
  
     “
    April
      ditto
    
    378.000.  
    
  
  
     “
    May
      ditto
    
    285.000.  
    
  
  
     “
    June
      ditto
    
        
          112.000.  
          }
        
        
          52.000   
        
      
    164.000.  
             
  
  
     “
    July
      ditto
  
  
    
    
    
    
    
    3.000.000.  
  
  
    On the Sixth Loan, dated the 1st. of June 1792.
  
  
    1792.
    June 1st.
    Received by the Commissioners
    
    705.000.  
    
  
  
     “
     do
      ditto
    
    761.000.  
    
  
  
     “
    July
      ditto
    
    468.000.  
    
  
  
     “
    August
      ditto
    
    222.000.  
    
  
  
     “
    September
   
   These three sums are stated upon conjecture, the Accounts received not coming lower down, than the sixth of September.


    payable
    
    281.000.  
    
  
  
     “
    October
      ditto
    
    281.000.  
    
  
  
     “
    November
      ditto
    
      282.000.  
    
  
  
    
    
    
    
    
    3.000.000.  
  


Treasury Department, January 3d. 1793.
Alexander Hamilton,Secretary of the Treasury.
